Opinion by
Ekwall, J.
It appeared that certain of the merchandise consisted .of white or colored sisal waste. The official samples were received in evidence at the trial. The plaintiff introduced the testimony of one witness but this was found to fall far short of proving that the merchandise of the kind and class here imported is chiefly used for paper making and that it is therefore “paper stock” provided for in paragraph 1750. The court stated “The designation ‘paper stock’ is a designation by use, and the chief use of the commodity will govern its classification. Classification, according to chief use, depends upon the use which users as a whole make of the particular type of commodity involved and notthe indvidual use of the particular shipment.” United States v. Swift & Co. (14 Ct. Cust. Appls. 222, T. D. 41706), United States v. Redden (13 Ct. Cust. Appls. 224, T. D. 41177), Durbrow v. United States (12 Ct. Cust. Appls. 225, T. D. 40230), Brown v. United States (7 Ct. Cust. Appls. 309, T. D. 36871), and Magone v. Heller (150 U. S. 70). As the testimony failed to show that the chief use of the class of merchandise here involved throughout the entire United States is for paper making the protests were overruled.